DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claim 15 resolves the previous rejection of claim 15 under 35 USC 112(b). Therefore, the previous rejection of claim 15 under 35 USC 112(b) has been withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 18, 19, 22, 23, 28, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0113378) hereinafter “Wang” in view of Tam et al. (US 2013/0128106) hereinafter “Tam” and in further view of Tomita (US 2013/0266264) hereinafter “Tomita”.
Regarding claim 1, Fig. 5A of Wang teaches an image sensor assembly comprising: a ceramic package (Item 22; Paragraph 0051); at least one wall (Item 2201; See Picture 3 below) raised from the ceramic package (Item 22), one of the walls (Middle Item 2201; See Picture 3 below) for dividing a first surface region (See Picture 1 below) and a second surface region (See Picture 1 below) of the ceramic package (Item 22) ; a first die (Left Item 21) for placement onto the first surface region (See Picture 1 below), the first die (Left Item 21) including a first image 
Wang does not teach a frame supported by the ceramic package nor where the first die is contactless with the frame nor were the second die is contactless with the frame.
Figs 6, 7 and 14 of Tam teaches an assembly comprising a frame (Item 280) supported by a substrate (Item 200), an image sensor die (Item 284) for placement on a first surface region of the substrate (Item 200), where the image sensor die (Item 284) is contactless with the frame (Paragraph 0029 where the frame member opening is slightly larger than the image sensor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a frame, taught by Tam, in the assembly of Wang such that the frame is supported by the ceramic package and the first and second die are contactless with the frame because the frame serves to increase the rigidity and enhance the structural integrity of a camera module (Tam Paragraph 0027) and serves to support the weight of camera module instead of the image sensor supporting the weight of the camera module (Tam Paragraph 0027). 
Wang does not teach a first set of fiducial markers and a second set of fiducial markers visible on the frame nor respective fiducial markers for alignment with the first fiducial markers on the first die nor respective fiducial markers for alignment with the second fiducial markers on the second die.
Fig. 3 of Tomita teaches where an optical component (Item 130) is placed on a substrate (Item 110), where the optical component (Item 130) has a fiducial marker (Item 133; Paragraph 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first set of fiducial markers and a second set of fiducial markers visible on the frame and respective fiducial markers for alignment with the first fiducial markers on the first die and respective fiducial markers for alignment with the second fiducial markers on the second die because each of the first and second set of fiducial markers on the frame would be present to aid in the alignment of each of the first and second die, respectively, (Tomita Paragraph 0035) and having respective fiducial markers on the first and second die that correspond to the first and second sets of fiducial markers on the frame, respectively, enhances the mounting accuracy of each of the first and second die (Tomita Paragraph 0035).       

    PNG
    media_image1.png
    153
    798
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Wang Fig. 5A)

    PNG
    media_image2.png
    183
    672
    media_image2.png
    Greyscale

Picture 3 (Labeled version of Wang Fig. 5A)
Regarding claim 2, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the first set of fiducial markers on the frame is located adjacent to the first surface region, and where the second set of fiducial markers on the frame is located adjacent to the second surface region.
Fig. 3 of Tomita further teaches where the fiducial markers (Items 123) on the area surrounding the corners of the optical component (Item 130) are located adjacent to the region in which the optical component (Item 130) resides.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first set of fiducial markers on the frame located adjacent to the first surface region, and the second set of fiducial markers on the frame located adjacent to the second surface region because having the respective set of fiducial markers adjacent to the respective surface regions allows for the fiducial markers on the frame to be located close to the fiducial markers on the die which allows for an enhanced mounting accuracy of each of the first and second die (Tomita Paragraph 0035).
Regarding claim 4, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the first set of fiducial markers and the second set of fiducial markers on the frame are distinct fiducial markers to each other.
However, Fig. 3 of Tomita teaches where the fiducial markers (Item 130) are adjacent to the corners of the optical component (Item 130) to be aligned therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first set of fiducial markers and the second set of fiducial markers on the 
Examiner’s Note: The set of fiducial markers does not necessarily need to incorporate all of the fiducial markers for a given die. Therefore, in the case as is expressed in the rejection of claim 3 below, with respect to the teachings in Fig. 3 of Tomita and Fig. 3 of Wood where the first and second die placement regions would have common fiducial markers (Those markers that would be located on walls of the frame [Item 50]), the fiducial markers on the leftmost side of the frame, corresponding only to the first die can be considered to be a first set of fiducial markers unique from fiducial markers on the rightmost side of the frame, corresponding to only the second die. 
Regarding claim 5, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above.
Wang does not teach where each set of fiducial markers includes at least three fiducial markers, and each respective fiducial markers of each die includes at least two fiducial markers, for alignment of the first die and the second die to each other in two dimensional and rotational axes.
Fig. 3 of Tomita further teaches where two fiducial markers (Items 123) are present on each of the four areas surrounding each of the respective corners of the optical component (Item 130), such that eight total fiducial markers (Item 123) would be located on the area adjacent to the optical component (Item 130) and one fiducial marker (Item 133) is present in each corner of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each set of fiducial markers include at least three fiducial markers, and each respective fiducial markers of each die include at least two fiducial markers, for alignment of the first die and the second die to each other in two dimensional and rotational axes because having the respective set of fiducial markers adjacent to the respective surface regions allows for an enhanced mounting accuracy for each of the first and second die (Tomita Paragraph 0035).
Regarding claim 11, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the frame is bonded to the ceramic package.
Fig. 14 of Tam further teaches where the frame (Item 280) remains after the image sensor die (Item 284) has been mounted to the substrate (Item 200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frame be bonded to the ceramic package because the frame serves to increase the rigidity and enhance the structural integrity of a camera module (Tam Paragraph 0027) and serves to support the weight of camera module instead of the image sensor supporting the weight of the camera module (Tam Paragraph 0027). 
Regarding claim 18, Fig. 5A of Wang teaches an image sensor assembly comprising: a ceramic package (Item 22; Paragraph 0051); a plurality of walls (Item 2201; See Picture 3 above) raised from the ceramic package (Item 22), at least one of the walls (Middle Item 2201; See Picture 3 above) for dividing a surface regions (See Picture 1 above) of the ceramic package 
Wang does not teach a frame supported by the ceramic package nor where the plurality of dice are contactless with the frame.
Figs 6, 7 and 14 of Tam teaches an assembly comprising a frame (Item 280) supported by a substrate (Item 200), an image sensor die (Item 284) for placement on a first surface region of the substrate (Item 200), where the image sensor die (Item 284) is contactless with the frame (Paragraph 0029 where the frame member opening is slightly larger than the image sensor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a frame, taught by Tam, in the assembly of Wang such that the frame is supported by the ceramic package and the plurality of dice are contactless with the frame because the frame serves to increase the rigidity and enhance the structural integrity of a camera module (Tam Paragraph 0027) and serves to support the weight of camera module instead of the image sensor supporting the weight of the camera module (Tam Paragraph 0027). 
Wang does not teach a plurality of sets of fiducial markers visible on the frame nor each of the plurality of dice including respective fiducial markers for alignment with one set of the fiducial markers.
Fig. 3 of Tomita teaches where an optical component (Item 130) is placed on a substrate (Item 110), where the optical component (Item 130) has a fiducial marker (Item 133; Paragraph 0035) in each of four corners of the optical component (Item 130) and where a structure (Item 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of sets of fiducial markers visible on the frame because each of the respective plurality of fiducial markers on the frame would be present to aid in the alignment of each of the respective plurality of dice, (Tomita Paragraph 0035) and having respective fiducial markers on each of the respective plurality of dice for alignment with one set of fiducial markers on the frame enhances the mounting accuracy of each of the plurality of dice (Tomita Paragraph 0035).       
Regarding claim 19, Figs. 15F and 15G of Wang teaches a method for assembling an image sensor package comprising: a ceramic package (Item 22; Paragraph 0051); at least one wall (Item 2201; See Picture 3 above) raised from the ceramic package (Item 22), one of the walls (Middle Item 2201; See Picture 3 above) for dividing a first surface region (See Picture 1 above) and a second surface region (See Picture 1 above) of the ceramic package (Item 22); aligning a first die (Left Item 21) onto the first surface region (See Picture 1 below), the first die (Left Item 21) including a first image sensor (Paragraph 0207), and bonding the first die (Left Item 21) to the first surface region; aligning a second die (Right Item 21) onto the second surface region (See Picture 1 above), the second die (Right Item 21) including a second image sensor (Paragraph 0207), and bonding the second die (Right Item 21) to the second region (See Picture 1 above); and bonding at least one optical filter (Item 40; Paragraph 0222) each associated with one of the dice to at least one of the walls (Item 2201).
Wang does not teach supporting a frame using the ceramic package nor where the first die is contactless with the frame nor where the second die is contactless with the frame.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a frame, taught by Tam, in the method of Wang such that the frame is supported by the ceramic package and the first and second die are contactless with the frame because the frame serves to increase the rigidity and enhance the structural integrity of a camera module (Tam Paragraph 0027) and serves to support the weight of camera module instead of the image sensor supporting the weight of the camera module (Tam Paragraph 0027). 
Wang does not teach a first set of fiducial markers and a second set of fiducial markers visible on the frame nor the first die including respective fiducial markers for aligning with the first set of fiducial markers nor the second die including respective fiducial markers for aligning with the second set of fiducial markers.
Fig. 3 of Tomita teaches where an optical component (Item 130) is placed on a substrate (Item 110), where the optical component (Item 130) has a fiducial marker (Item 133; Paragraph 0035) in each of four corners of the optical component (Item 130) and where a structure (Item 122) surrounding the four corners of the optical component (Item 130) in a plan view also includes fiducial markers (Items 123; Paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first set of fiducial markers and a second set of fiducial markers visible on the frame and the have first die include respective fiducial markers 
Regarding claim 22, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the first set of fiducial markers and the second set of fiducial markers on the frame are distinct fiducial markers to each other.
However, Fig. 3 of Tomita teaches where the fiducial markers (Item 130) are adjacent to the corners of the optical component (Item 130) to be aligned therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first set of fiducial markers and the second set of fiducial markers on the frame be distinct fiducial markers to each other because the orientation of the first and second die may be such that the two are far away from each other such that fiducial markers placed adjacent to a first die would not be adjacent to a second die and therefore would necessitate two unique sets of fiducial markers such that each of the first and second die can have enhance mounting accuracy (Tomita Paragraph 0035). 
Examiner’s Note: The set of fiducial markers does not necessarily need to incorporate all of the fiducial markers for a given die. Therefore, in the case as is expressed in the rejection of claim 3 below, with respect to the teachings in Fig. 3 of Tomita and Fig. 3 of Wood where the 
Regarding claim 23, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above.
Wang does not teach where each set of fiducial markers includes at least three fiducial markers, and each respective fiducial markers of each die includes at least two fiducial markers, for alignment of the first die and the second die to each other in two dimensional and rotational axes.
Fig. 3 of Tomita further teaches where two fiducial markers (Items 123) are present on each of the four areas surrounding each of the respective corners of the optical component (Item 130), such that eight total fiducial markers (Item 123) would be located on the area adjacent to the optical component (Item 130) and one fiducial marker (Item 133) is present in each corner of the optical component (Item 130) such that four total fiducial markers (Item 133) would be located on each optical component (Item 130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each set of fiducial markers include at least three fiducial markers, and each respective fiducial markers of each die include at least two fiducial markers, for alignment of the first die and the second die to each other in two dimensional and rotational axes because having the respective set of fiducial markers adjacent to the respective 
Regarding claim 29, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above.
Wang does not teach bonding the frame to the ceramic package.
Fig. 14 of Tam further teaches where the frame (Item 280) remains after the image sensor die (Item 284) has been mounted to the substrate (Item 200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bond the frame to the ceramic package because the frame serves to increase the rigidity and enhance the structural integrity of a camera module (Tam Paragraph 0027) and serves to support the weight of camera module instead of the image sensor supporting the weight of the camera module (Tam Paragraph 0027). 
Regarding claim 39, Wang further teaches where the image sensor assembly is used for detecting an image (Paragraph 0004).
Claims 3, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0113378) hereinafter “Wang” in view of Tam et al. (US 2013/0128106) hereinafter “Tam” and in further view of Tomita (US 2013/0266264) hereinafter “Tomita” and in further view of Wood et al. (US 2006/0035415) hereinafter “Wood”.
Regarding claim 3, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the first set of fiducial markers and the second set of fiducial markers on the frame share at least one same fiducial marker.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frame separate adjacent image sensor dies  because both a frame is known in the art to function as a structure defining adjacent die placement area (Wood Paragraph 0016).  
As Fig. 3 of Tomita further teaches where the fiducial markers (Item 130) are adjacent to the corners of the optical component (Item 130) to be aligned and Fig. 3 of Wood teaches where certain walls of the frame (Item 50) is shared by adjacent sensor die placement regions it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first set of fiducial markers and the second set of fiducial markers on the frame share at least one same fiducial marker because the orientation of the first and second die may be such that the two are close to each other (as in the case of Fig. 3 of Wood) such that fiducial markers placed adjacent to a first die are also adjacent to a second die and therefore can serve to enhance mounting accuracy (Tomita Paragraph 0035) for both a first and second die.
Regarding claim 14, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where at least one or all of the walls comprise metal material.
Wood teaches where walls (See Picture 2 below; See also Examiner’s Note) surrounding a sensor die (Item 20) comprises metal (Paragraph 0051).

Examiner’s Note: The Examiner notes that while Wood indicates the structures between the dies as a frame (Paragraph 0016), portions of a frame may act as a wall, as the Applicant recites in Paragraph 0042 of their specification. 

    PNG
    media_image3.png
    243
    515
    media_image3.png
    Greyscale

Picture 2 (Labeled version of Wood Fig. 3)
Regarding claim 15, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the frame comprises at least one or all of the walls, where at least one fiducial marker of the first set of fiducial markers or the second set of fiducial markers are located on the walls.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frame comprise at least one or all of the walls because both a frame and walls are known in the art to function as a structure defining a die placement area (Wood Paragraph 0016).  
Fig. 3 of Tomita teaches where an optical component (Item 130) is placed on a substrate (Item 110), where a structure (Item 122) surrounding the four corners of the optical component (Item 130) in a plan view also includes fiducial markers (Items 123; Paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one fiducial marker of the first set of fiducial markers or the second set of fiducial markers located on the walls because each of the first and second set of fiducial markers on the walls would be present to aid in the alignment of each of the first and second die, respectively, (Tomita Paragraph 0035) which enhances the mounting accuracy of each of the first and second die (Tomita Paragraph 0035).
Regarding claim 21, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the first set of fiducial markers and the second set of fiducial markers on the frame share at least one same fiducial marker.
Fig 3 of Wood teaches where a frame structure (Item 50) surrounds and separates sensor die placement regions which are defined by an aperture in the frame (Paragraph 0016), such that the die placement regions are adjacent to each other.

As Fig. 3 of Tomita further teaches where the fiducial markers (Item 130) are adjacent to the corners of the optical component (Item 130) to be aligned and Fig. 3 of Wood teaches where certain walls of the frame (Item 50) is shared by adjacent sensor die placement regions it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first set of fiducial markers and the second set of fiducial markers on the frame share at least one same fiducial marker because the orientation of the first and second die may be such that the two are close to each other (as in the case of Fig. 3 of Wood) such that fiducial markers placed adjacent to a first die are also adjacent to a second die and therefore can serve to enhance mounting accuracy (Tomita Paragraph 0035) for both a first and second die.
Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0113378) hereinafter “Wang” in view of Tam et al. (US 2013/0128106) hereinafter “Tam” and in further view of Tomita (US 2013/0266264) hereinafter “Tomita” and in further view of Chinnock et al. (US 20190075283) hereinafter “Chinnock”.
Regarding claim 10, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the frame is releasable from the ceramic package.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frame be releasable from the ceramic package because after the sensor die have been mounted the frame’s purpose has been served (Chinnock Paragraph 0103) and the removal of the frame allows for other structures to be formed in the location where the frame previously was. 
Regarding claim 28, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the frame is releasable from the ceramic package.
Fig. 17 of Chinnock teaches where an alignment frame (Item 530) is removed (Paragraph 0103) after the two sensor die (Items 5404 and 506) have been mounted to the substrate (Item 520).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the frame from the ceramic package because after the sensor die have been mounted the frame’s purpose has been served (Chinnock Paragraph 0103) and the removal of the frame allows for other structures to be formed in the location where the frame previously was. 
Claims 6 and 38 are rejectedWang et al. (US 2018/0113378) hereinafter “Wang” in view of Tam et al. (US 2013/0128106) hereinafter “Tam” and Tomita (US 2013/0266264) hereinafter “Tomita” and in further view of Chen et al. (US 2013/0161837) hereinafter “Chen”.
Regarding claim 6, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the ceramic package defines recesses for bonding sites.
Fig. 3 of Chen teaches recesses (Item 300a) in a substrate body (Item 20) for bonding sites.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ceramic package define recesses for bonding sites because the recesses are used for receiving overflowed adhesive material (Chen Paragraph 0055). 
Regarding claim 38, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the ceramic package defines recesses for bonding sites.
Fig. 3 of Chen teaches recesses (Item 300a) in a substrate body (Item 20) for bonding sites.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ceramic package define recesses for bonding sites because the recesses are used for receiving overflowed adhesive material (Chen Paragraph 0055). 
Claims 7, 8, 25 and 26 are rejectedWang et al. (US 2018/0113378) hereinafter “Wang” in view of Tam et al. (US 2013/0128106) hereinafter “Tam” and Tomita (US 2013/0266264) hereinafter “Tomita” and in further view of Lee et al. (US 2011/0037883) hereinafter “Lee”.
 Regarding claim 7, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the optical filter associated with the first die has a different spectral property than the optical filter associated with the second die.
Lee teaches where color filters (Items 151, 152 and 153, respectively) correspond to photodetecting elements (Items 121, 122 and 123, respectively) and where each of the color filters associated with each photodetecting element has a different spectral property (Paragraph 0040 where Item 151 is red, Item 152 is Green and Item 153 is blue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical filter associated with the first die be a different spectral property than the optical filter associated with the second die because together the different spectral color filters collectively form a Bayer filter (Lee Paragraph 0040).  
Regarding claim 8, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the at least one optical filter comprises more than one individual spectral property to collectively act as a multispectral filter.
Lee teaches where color filters (Items 151, 152 and 153, respectively) correspond to photodetecting elements (Items 121, 122 and 123, respectively) and where each of the color filters associated with each photodetecting element has a different spectral property (Paragraph 0040 where Item 151 is red, Item 152 is Green and Item 153 is blue) such that collectively they act as a multispectral filter (Paragraph 0040). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one optical filter comprise more than one individual spectral property to collectively act as a multispectral filter because together the different spectral color filters collectively form a Bayer filter (Lee Paragraph 0040) which allows 
Regarding claim 25, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the optical filter associated with the first die has a different spectral property than the optical filter associated with the second die.
Lee teaches where color filters (Items 151, 152 and 153, respectively) correspond to photodetecting elements (Items 121, 122 and 123, respectively) and where each of the color filters associated with each photodetecting element has a different spectral property (Paragraph 0040 where Item 151 is red, Item 152 is Green and Item 153 is blue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical filter associated with the first die be a different spectral property than the optical filter associated with the second die because together the different spectral color filters collectively form a Bayer filter (Lee Paragraph 0040).  
Regarding claim 26, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the at least one optical filter comprises more than one individual spectral property to collectively act as a multispectral filter.
Lee teaches where color filters (Items 151, 152 and 153, respectively) correspond to photodetecting elements (Items 121, 122 and 123, respectively) and where each of the color filters associated with each photodetecting element has a different spectral property (Paragraph 0040 where Item 151 is red, Item 152 is Green and Item 153 is blue) such that collectively they act as a multispectral filter (Paragraph 0040). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one optical filter comprise more than one .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0113378) hereinafter “Wang” in view of Tam et al. (US 2013/0128106) hereinafter “Tam” and Tomita (US 2013/0266264) hereinafter “Tomita” and in further view of Liu et al. (US 2016/0218129) hereinafter “Liu”.
Regarding claim 9, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the at least one optical filter comprises material of glass or sapphire. 
Liu teaches where an optical filter is made of glass (Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one optical filter comprise glass because glass is known to allow light to pass through it (Liu Paragraph 0034 where glass is a light-transmissive material).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0113378) hereinafter “Wang” in view of Tam et al. (US 2013/0128106) hereinafter “Tam” and Tomita (US 2013/0266264) hereinafter “Tomita” and in further view of Cherukuri et al. (US 5047371) hereinafter “Cherukuri”.
Regarding claim 12, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the frame comprises silicon material or glass-ceramic material.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frame comprise glass-ceramic material because glass-ceramic material will not deteriorate during subsequent high temperature processes which may include a die attach temperature (Cherukuri Column 9, Line 68 through Column 10, Line 1) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.            
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0113378) hereinafter “Wang” in view of Tam et al. (US 2013/0128106) hereinafter “Tam” and Tomita (US 2013/0266264) hereinafter “Tomita” and in further view of Laird et al. (US 2012/0329198) hereinafter “Laird”.
Regarding claim 17, the combination of Wang, Tam and Tomita teaches all of the elements of the claimed invention as stated above except where the at least one optical filter comprises part of a non-uniform single piece optical cover.
Fig. 1 of Laird teaches where an optical filter (Item 10) comprises part of a non-uniform single piece optical cover (Item 3), where multiple optical filters (Items 10) are part of the optical cover (Item 3) and individual optical filters of the multiple optical filter correspond to underlying respective image sensor chips (Item 9; Paragraph 0017). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one optical filter comprises part of a non-.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS/ARGUMENTS, filed 10/01/2020, with respect to the Chinnock reference in the rejection(s) of claim(s) 1, 18 and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tam.
Applicant's arguments with respect to the Tomita reference filed 10/01/2020 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that Tomita is “not reasonably pertinent to the field of image sensor and image sensor assemblies” and thus would not seek to combine the teachings of the fiducial markers in Tomita with Wang. The Examiner disagrees. MPEP 2141.01(a) recites “… a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the instant rejection, Wang is concerned with an image sensor assembly and image sensor dies. Tomita is concerned with an optical module and the placement of an optical component in the optical module. As an image sensor assembly is an optical module and an image sensor die is an optical component within an optical module one having ordinary skill in the art would recognize that the field of invention/endeavor that Tomita is concerned with is the same field of invention/endeavor as Wang is concerned with (optical modules), and that the teachings in one 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891